        Case 1:16-cr-00281-PGG Document 1056 Filed 07/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA
                                                                       ORDER
                    -against-
                                                                (S5) 16 Cr. 281 (PGG)
 BRANDON GREEN,

                                Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               On May 24, 2021, Steven Witzel, Defendant Brandon Green’s court-appointed

standby counsel, requested to be relieved from further representation. (Dkt. No. 998) Witzel’s

application is granted, except as to helping Green file his notice of appeal.

Dated: New York, New York
       July 26, 2021
